       Case 2:21-cv-00642-GBW-KRS Document 14 Filed 09/01/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

JUSTON WALTRIP, et al.,

                 Plaintiffs,

v.                                                                            No. 2:21-cv-642 GBW/KRS

PILOT TRAVEL CENTERS, LLC, et al.,

                 Defendants.

                                   INITIAL SCHEDULING ORDER

        This case is before the Court for scheduling, case management, discovery, and other non-

dispositive matters. The Federal Rules of Civil Procedure, as amended, as well as the Local

Rules of the Court, will apply to this lawsuit.

        The parties, appearing through counsel or pro se, shall “meet and confer” no later than

September 29, 2021 to formulate a provisional discovery plan. See Fed. R. Civ. P. 26(f). As

part of this process, the parties are reminded that Federal Rule of Civil Procedure 26(f)

requires them to exchange views on the “disclosure, discovery, or preservation of

electronically stored information, including the form or forms in which it should be

produced.” The parties have an attendant duty to preserve all electronically stored

information that may be discoverable in this case.

        The time allowed for discovery is generally 120 to 180 days. The parties will cooperate

in preparing a Joint Status Report and Provisional Discovery Plan (“JSR”) that follows the

sample available on the Court’s website.1 The blanks for suggested/proposed dates in the JSR

are to be filled in by the parties. Because Plaintiffs seek class and/or collective action status,


1
  Pursuant to Administrative Order No. 06-173, the JSR replaces and supersedes the Provisional Discovery Plan and
the Initial Pretrial Report, effective January 2, 2007. The standardized Joint Status Report and Provisional
Discovery Plan is available at www.nmd.uscourts.gov/forms from the drop-down menu.

                                                                                                     Page 1 of 3
         Case 2:21-cv-00642-GBW-KRS Document 14 Filed 09/01/21 Page 2 of 3




the parties shall provide the following information in the JSR in addition to completing all

other portions of the document:

           (a)     Whether they contemplate discovery in separate phases for class and/or

collective certification purposes and the merits.

           (b)     If so, specific dates for:

                   (1)     Termination of discovery related to class/collective certification;

                   (2)     Disclosure of Plaintiff’s expert report on class/collective certification;

                   (3)     Disclosure of Defendant’s expert report on class/collective

                           certification;

                   (4)     Filling of Plaintiff’s motion for class/collective certification;

                           Defendant’s response; and Plaintiff’s reply.

           Actual dates will be promulgated by order of the Court to be entered after the Rule 16

scheduling conference scheduled pursuant to this order. Plaintiff, or Defendant in cases which

have been removed from State District Court, is responsible for filing the JSR by October 6,

2021.

           Initial disclosures by a party pursuant to Federal Rule of Civil Procedure 26(a)(1)

shall be made within fourteen days after the meet-and-confer session.

           A telephonic Rule 16 scheduling conference will be conducted on October 14, 2021, at

10:00 a.m. Counsel and pro se parties shall call (888) 398-2342 and enter access code 8193818

to be connected to the telephonic Rule 16 scheduling conference. At the Rule 16 scheduling

conference, counsel and parties pro se should be prepared to discuss discovery needs and

scheduling, all claims and defenses, the use of scientific evidence, whether a Daubert2 hearing is



2
    Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993).

                                                                                               Page 2 of 3
      Case 2:21-cv-00642-GBW-KRS Document 14 Filed 09/01/21 Page 3 of 3




necessary, initial disclosures, and the time of expert disclosures and reports under Federal Rule

of Civil Procedure 26(a)(2). The Court, counsel, and parties pro se will also discuss settlement

prospects and alternative dispute resolution possibilities. In addition, the scheduling conference

participants will address consideration of consent by the parties to a United States Magistrate

Judge presiding over dispositive proceedings, including motions and trial, pursuant to 28 U.S.C.

§ 636(c). Parties represented by counsel may, but are not required to, attend the telephonic

scheduling conference.

        If service on all parties is not complete, Plaintiff(s) appearing through counsel or pro se

is/are responsible for notifying all parties of the content of this order.

        Good cause must be shown, and the express written approval obtained from the Court, for

any modifications of the dates in the scheduling order that issues from the JSR.

        Pretrial practice in this case shall be in accordance with the above.

        IT IS SO ORDERED.




                                                        ________________________________
                                                        KEVIN R. SWEAZEA
                                                        UNITED STATES MAGISTRATE JUDGE




                                                                                          Page 3 of 3
